Citation Nr: 0500314	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a post-operative Keller bunionectomy with hallux 
rigidus of the great toe on the right foot.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a post-operative bunionectomy and hallux rigidus 
of the great toe on the left foot.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to April 
1979 and from December 1979 to December 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the benefits sought.

In May 2004, the veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing); a copy of the transcript is associated with 
the record.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision.

2.  The veteran's right great toe disability is manifest by 
pain and loss of stability on ambulation, decreased ability 
to walk for prolonged periods, and severe hallux rigidus 
(osteoarthritis) without removal of metatarsal head, 
analogous to no more than a moderately severe foot injury.

3.  The veteran's left great toe disability is manifest by 
pain and loss of stability on ambulation, decreased ability 
to walk for prolonged periods, and severe hallux rigidus 
(osteoarthritis) without removal of metatarsal head, 
analogous to no more than a moderately severe foot injury.

CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for residuals of a 
post-operative Keller bunionectomy with hallux rigidus of the 
great toe on the right foot have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5280, 5281, 5284 (2004).

2.  The criteria for a 20 percent rating for residuals of a 
post-operative bunionectomy and hallux rigidus of the great 
toe on the left foot have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5280, 5281, 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which was effective August 29, 2001.  VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
regarding the issues addressed in this decision.  Service 
medical records, VA examination reports, and VA treatment 
records from October 2002 to August 2003 have been associated 
with the claims file.  In variously dated letters, a December 
2002 rating decision, an October 2003 statement of the case 
(SOC), and a January 2004 supplemental statement of the case 
(SSOC), the RO informed the veteran of what was needed to 
establish entitlement to a higher rating and he was given 
additional chances to supply any pertinent information.  In 
May 2004, the veteran testified at a hearing.  Lay statements 
from the veteran and his representative also have been 
associated with the file.  Thus, the Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence, 
which might be relevant to his claim.  Accordingly, the Board 
finds that no further assistance to the veteran in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.  Under 
these circumstances, the Board finds that the service medical 
records, VA treatment records, a rating action, a hearing 
transcript, and lay statements and testimony, are adequate 
for determining whether the criteria for higher ratings have 
been met.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in August 2002.  In a September 2002 letter, the RO 
provided initial notice of the provisions of the VCAA and 
advised the appellant of what information is needed to 
substantiate his claim and what information and evidence he 
must submit, what information and evidence had or would be 
obtained by VA, and the need for the appellant to tell VA 
whether there was any additional information or evidence that 
he thought would support his claim.  Subsequently, in an SOC, 
an SSOC, and their cover letters, the RO provided additional 
notice to the appellant regarding his claims and provided 
additional opportunities to make any comment concerning 
additional information in support of his appeal.  In 
particular, in a September 2002 letter, the RO gave the 
veteran an opportunity to tell VA about any evidence 
necessary to support his claim, informed him of what 
information VA had received and was responsible for 
obtaining, what information was needed to establish an 
increased evaluation, and what the veteran needed to do to 
help VA.  The RO noted that it was the appellant's 
responsibility to support his claim with appropriate 
evidence.

The claimant has been provided with every opportunity to 
submit evidence and to provide testimony and argument in 
support of his claim and to respond to VA notices.  
Therefore, to decide the appeal on the veteran's claim would 
not be prejudicial error to the claimant.  See VAOPGCPREC 7-
2004.

In this case, although the VCAA notice letter that was 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims seeking entitlement to 
increased evaluations for the disabilities at issue.  By 
various informational letters, an SOC, an SSOC and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

Background

Service medical records show that the veteran had surgery on 
his left and right great toes for the first time in 1968.  In 
March 1984, the veteran had a surgical resection of the 
metatarsal joint of the right great toe.  On October 24, 
1984, a Keller bunionectomy was performed on his left great 
toe and he was hospitalized for three weeks until November 
15, 1984.  The veteran was diagnosed with severe 
osteoarthritis in both big toes, or hallux rigidus.

In a March 1996 rating decision, VA awarded service 
connection for postoperative bunionectomy and hallux rigidus 
of the left great toe and for postoperative Keller 
bunionectomy with hallux rigidus of the right great toe and 
assigned separate, initial 10 percent rating, effective from 
January 1, 1996.

A February 1997 VA treatment records shows that the veteran 
complained of pain and cramps in both feet and reported 
having severe arthritis in his feet and ankles.  On 
examination he was found to have limited range of motion in 
the toes and extremely flat arches.  There was evidence of 
tenderness to palpation of the dorsal bones, joints and 
ankles.  The impression was arthritis of the feet.

At a June 1997 VA examination, the veteran's great toes were 
noted to be shorter than normal.  The veteran had two thin 
vertical scars on the dorsomedial aspect of the right great 
toe and a 4-centimeter (cm) scar on the dorsomedial aspect of 
left great toe.  No redness, warmth, swelling or tenderness 
was noted on either great toe.  Dorsiflexion was from 15 to 
20 degrees and plantar flexion was 5 degrees on the right; 
dorsiflexion was to 5 degrees and there was no plantar 
flexion noted on the left.  Some tenderness was present in 
both the right and left great toes.  X-rays revealed 
degenerative changes of the metatarsophalangeal joint, 
bilaterally, greater on the left than the right.  The 
diagnosis was status-post surgery for arthritis for each 
great toe.

VA medical records from October 2000 to August 2003 reveal 
continuing treatment for metatarsalgia, pain, and 
osteoarthritis of both great toes with severe orthopedic 
imbalance.  A September 2000 X-ray shows deformity in the 
area of the first metatarsophalangeal joint consistent with a 
previous inflammatory arthropathy with no evidence of acute 
fracture.

At an October 2002 VA examination, the veteran reported that 
his in-service surgeries helped to some degree, but he has 
had progressively worse disabling pain in the great toe 
regions, bilaterally.  He complained of pain also spreading 
across the dorsum of the foot and the metatarsal head regions 
recently.  He had been treated with a variety of nonsurgical 
methods, including pain medicine, Tylenol # 3, injections, 
shoe inserts, and shoe modifications.  Despite this, the 
veteran continued to have pain particularly with weight-
bearing.  He also reported activity-related pain.  The 
veteran stated that he had to get off his feet after 
prolonged standing and noted having intermittent swelling and 
bruising.  He reported no neurologic complaints, numbness, 
tingling, or weakness.  Pain was noted primarily in the 
metatarsophalangeal regions of both great toes.  

On physical examination of the feet, the veteran had normal 
subtalar motion, hindfoot and arch, bilaterally.  On the 
right, there was quite a bit of shortening of the great toe 
with dorsiflexion to 10 degrees and plantar flexion to 20 
degrees at the metatarsophalangeal joint of the great toe.  
There was some mild tenderness along the other metatarsal 
heads, but no gross deformity or swelling was noted.  On the 
left, there was limited motion at the metatarsophalangeal 
joint with dorsiflexion was to 5 degrees and plantar flexion 
to 20 degrees.  But there was pain with range of motion and 
with palpitation; there also was some swelling noted around 
the joint and around the metatarsal heads.  There were well-
healed scars, too.  There were no focal neurologic findings.  
The veteran was able to curl and extend the toes.  No gross 
deformity was found.  The veteran had mild antalgia in his 
feet bilaterally.  X-rays of the right foot revealed there 
had been a bunionectomy as well as an osteotomy of the 
proximal half of the first proximal phalanx.  Marked 
degenerative changes were noted at the opposing surfaces.  
The longitudinal arch angle and the remaining joint spaces 
were intact.  X-rays of the left foot showed bunionectomy 
changes with marked degenerative changes at the first 
metatarsophalangeal joint.  The longitudinal arch angle and 
the remaining joint spaces were intact.  The impression was 
some postoperative and post-traumatic degenerative arthritis 
of the great toes; both feet with restricted motion and pain 
as noted and secondary metatarsalgia across the forefoot.  
The examiner added that he would assign the veteran an 
additional 10 degrees for loss of range of motion to both 
great toes and metatarsophalangeal joints under the holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

At a November 2003 VA examination, the veteran reported that 
the pain has gotten worse since his last evaluation, pointing 
to the top of the foot and over the metatarsal head areas, 
right and left foot.  He had been using a cane since June or 
July to assist with ambulation.  The cane helped to decrease 
the pressure on the balls of his feet.  The veteran 
complained of continuing pain, particularly with weight-
bearing and some activity-related pain.  He reported that he 
had to get off his feet after prolonged standing or walking.  
The veteran also stated he had intermittent swelling and 
bruising of this toes.  He reported no numbness, tingling, or 
weakness.  The pain was primarily in the metatarsophalangeal 
regions of both great toes and over the balls of his feet.  A 
VA podiatrist had given him shoe inserts.  The veteran 
claimed that the pain was worse on the left than the right.  

On physical examination of the feet, the veteran used a cane 
in the right hand when walking; however, he could walk 
without the cane across the examining room.  The veteran 
walked on the sides of his feet with the great toes were 
elevated from the floor, left more than right.  The veteran 
complained of pain over the first three metatarsal head 
areas.  He was able to do toe rising but complained of severe 
pain in both great toes.  Repeated heel rising seemed to be 
all right.  On the right foot, the veteran had a 5-cm linear 
scar on the dorsum of the right great toe that was healed, 
white, and nontender.  The right great toe was elevated from 
the floor, while the second, third, fourth and fifth toes 
were straight with normal motion and no associated pain.  
Dorsiflexion of the great toe was to 10 degrees with pain; 
plantar flexion of the great toe was to 20 degrees with pain.  
No calluses were noted.  Tenderness was noted on the 
metatarsal and phalangeal areas of the great toe.  The left 
foot showed a well-healed 5-cm linear scar, which was white, 
stable and nontender with no complications.  The left great 
toe was also elevated from the floor.  The second, third, 
fourth and fifth toes showed no hammertoes.  The veteran had 
a somewhat incurving of the fifth toe at the distal 
interphalangeal joint but not a real hammertoe.  The motion 
of the second, third, fourth and fifth toes was within normal 
limits with no associated pain.  The left great toe had 
dorsiflexion to 10 degrees with pain; and plantar flexion to 
20 degrees with pain at the joint.  The neurovascular 
examination was intact.  The diagnoses included right foot, 
great toe with severe degenerative changes of the first 
metatarsophalangeal joint with limited motion.  The examiner 
indicated that he would assign an additional 10-degree loss 
of flexion because of pain with repeated use, flare-ups.  
There was no impaired endurance, incoordination or weakened 
movement.  The left foot was diagnosed with severe 
degenerative changes of the metatarsophalangeal joint of the 
great toe with limited motion.  The examiner added that he 
would assign an additional 5-degree loss of dorsiflexion and 
plantar flexion because of flare-ups, pain with repeated use.  
No impaired endurance or weakened movement was noted.

At a May 2004 Travel Board hearing, the veteran testified 
that his orthopedic surgeon told him that, when he had the 
operations that arthritis would spread to the rest of his 
toes.  He indicated that in about 1998, he started feeling 
soreness and began to lose his balance.  The veteran reported 
that, at night, he could not use a blanket on his toes 
because it hurt so badly.  He indicated that he got spasms 
and cramps; that he was started with Tylenol with Codeine; 
and that most of the time he just sat in a recliner, feeling 
the pain going up his leg.  The veteran indicated that he 
urinated on himself because he could not get up to go to the 
bathroom because it hurt so much.  He reported that the VA 
podiatrist in Colorado Springs tried steroid injection in the 
veteran's feet.  Then the veteran went to the VA Hospital, 
where they put pads in his shoes, which did not work.  So now 
he uses a cane to help relieve the pressure from his feet.  
The veteran indicated that, when he did not use his cane on 
vacation, he fell.  He was given Piroxicam to take in the 
morning and at night.  Now the veteran is on an experimental 
drug, Anamitriptyline, which helps a little bit.  It was 
further pointed out that his treating physician has told him 
not to take any more Tylenol with Codeine and just to take 
plain Tylenol.  According to the medical research, the 
veteran maintains that, when conservative treatment fails to 
provide long-term relief, surgical treatment is usually 
needed for hallux rigidus.  He has difficulty driving up 
hills and for prolonged periods of time.  The veteran 
indicated that he cannot sleep at night because of the pain.  
He believes that the problem had gone into the heel, ankle, 
and up to the knee.  He takes the cane with him for long-
distance walks.  The veteran's representative asked that VA 
consider using a different diagnostic code to rate the 
veteran's great toe disabilities.



Analysis

The veteran contends that his service-connected great toe 
disabilities have increased in severity.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In DeLuca, the United States Court of Appeals for Veterans 
Claims held that criteria which provide a rating on the basis 
of loss of range of motion require consideration of 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional disability caused by 
functional losses, such as pain, weakened movement, excess 
fatigability, or incoordination, should be noted in terms 
consistent with applicable rating criteria.  

Diagnostic Code 5003 provides that arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Code 5003 
(2004).  When the limitation of motion of a specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  For the purposes of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are each 
considered groups of minor joints, ratable on a parity with 
major joints.  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  38 
C.F.R. § 4.45(f) (2004).

The medical evidence on file indicates that the veteran has 
hallux rigidus of the both great toes.  Unilateral hallux 
rigidus is rated as severe hallux valgus.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5281 (2004).  Thus, the schedular 
ratings of the veteran's right and left great toe 
disabilities were assigned under Diagnostic Code 5280, 
pertaining to unilateral hallux valgus.  Under that 
diagnostic code, a single, 10 percent evaluation is 
authorized for severe hallux valgus, if equivalent to 
amputation of the great toe or if operated upon with 
resection of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2004).

Both great toe disabilities are currently rated as 10 percent 
disabling, the maximum allowable under Diagnostic Code 5280.  
Disabilities from other foot injuries are rated 10 percent 
when moderate, 20 percent when moderately severe, and 30 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2004).  With actual loss of use of the foot, a 40 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167 
(2004).  Although the functioning of both feet is limited, no 
medical evaluation or opinion on file indicates that the 
veteran has actually lost the use of either foot to warrant a 
40 percent rating under Diagnostic Code 5167.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2004).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The recent VA examinations confirm the presence of severe 
hallux rigidus of both great toes.  Moreover, both the 
October 2002 and November 2003 examiners recommended adding 
an additional 5 to 10 degrees for loss of range of motion to 
both great toes and metatarsophalangeal joints, when DeLuca 
findings are considered due to pain and flare-ups.  The 
veteran now uses a cane for prolonged walking and balance.

After reviewing these findings it is the judgment of the 
Board that the degree of impairment resulting from the hallux 
rigidus of both great toes approximates no more than 
moderately severe foot disabilities under Diagnostic Code 
5284.  The Board finds that the symptomatology for each 
service-connected foot disability equates to a moderately 
severe foot disability, warranting separate 20 percent 
ratings.

A 30 percent evaluation under Diagnostic Code 5284 is not 
warranted for either foot disability because the disability 
picture does not more nearly approximate a severe disability.  
38 C.F.R. § 4.7.  On examination in October 2002, the veteran 
had normal subtalar motion, hindfoot and arch, bilaterally.  
On the right, there was quite a bit of shortening of right 
great toe resulting in dorsiflexion to 10 degrees and plantar 
flexion to 20 degrees at the metatarsophalangeal joint of the 
great toe.  There was some mild tenderness along the other 
metatarsal heads, but no gross deformity or swelling was 
noted.  There were no focal neurologic findings.  The veteran 
was able to curl and extend the toes.  On the left, there was 
limited motion at the metatarsophalangeal joint with 
dorsiflexion to 5 degrees and plantar flexion to 20 degrees.  
But, on the left, there also was pain with range of motion 
and with palpitation and some swelling was noted around the 
joint and around the metatarsal heads.  No gross deformity 
was found.  The veteran had mild antalgia in his feet 
bilaterally.  At the most recent examination, in November 
2003, the veteran denied numbness, tingling, or weakness.  
The veteran used a cane in the right hand when walking; 
however, he could walk without the cane across the examining 
room.  The veteran walked on the sides of his feet and the 
great toes were elevated from the floor, left more than 
right.  The veteran complained of pain over the first three 
metatarsal head areas.  He was able to do toe rising but 
complained of severe pain in both great toes.  Repeated heel 
rising seemed to be all right.  The right great toe was 
elevated from the floor, while the second third fourth and 
fifth toes were straight with normal motion and no associated 
pain.  Dorsiflexion of the right great toe was to 10 degrees 
with pain; plantar flexion of the right great toe was to 20 
degrees with pain.  No calluses were noted.  Tenderness was 
noted on the metatarsal and phalangeal areas of the right 
great toe.  The left great toe was also elevated from the 
floor.  The motion of the second, third, fourth and fifth 
toes was within normal limits with no associated pain.  The 
left great toe had dorsiflexion to 10 degrees with pain; and 
plantar flexion to 20 degrees with pain at the joint.  The 
neurovascular examination was intact.  The diagnoses included 
right and left foot great toe with severe degenerative 
changes of the first metatarsophalangeal joint with limited 
motion.  The examiner added that he would assign an 
additional 10-degree loss of flexion of the right great toe 
and an additional five-degree loss of dorsiflexion and 
plantar flexion of the left great toe because of pain with 
repeated use, flare-ups.  There was no impaired endurance, 
incoordination or weakened movement.  

For comparison purposes, in order to warrant separate 30 
percent evaluations for each foot under the provisions of 
Diagnostic Code 5278, for pes cavus, there would need to be 
multiple significant problems involving marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, and mark varus deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5278 (2004).  Similarly, a 30 
percent evaluation is assigned under the provisions of 
Diagnostic Code 5276, for pronounced unilateral acquired 
flatfoot, when there is marked pronation, extreme tenderness 
of plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendoachillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).  The 
veteran's bilateral foot disabilities, while significant, 
primarily involve pain in the big toes and the balls of the 
feet, and does not involve the extensive symptomatology 
needed for a 30 percent evaluation under Diagnostic Codes 
5276 and 5278.  On examination in November 2003, the second, 
third, fourth and fifth toes showed no hammertoes and the 
motion of the second, third, fourth and fifth toes was within 
normal limits with no associated pain.

In response to the veteran's representative's argument that 
higher evaluations are warranted for the veteran's bilateral 
foot disabilities based on the findings in the record of 
"severe" hallux rigidus (osteoarthritis), the Board notes 
that severe hallux rigidus or valgus of one foot is only 
assigned a 10 percent evaluation under Diagnostic Code 5280, 
and that is only when it is equivalent to amputation of the 
great toe.  Similarly, even when all toes on one foot are 
hammertoes, only a 10 percent evaluation is warranted under 
Diagnostic Code 5282.  In other words, the fact that "severe" 
hallux rigidus has been diagnosed does not mean that it is 
equivalent to a "severe" foot injury under Diagnostic Code 
5284, since hallux rigidus only involves the big toe and not 
the whole foot.  Rather, as noted above, the evidence as a 
whole must be evaluated to determine the severity of the 
veteran's bilateral foot disability.  38 C.F.R. §§ 4.2, 4.6.

Additionally, the criteria for a rating in excess of 20 
percent is not warranted under any other diagnostic code 
since the only other codes that provide for a higher 
evaluation involve either amputation of the great toe with 
removal of metatarsal head or severe malunion or nonunion of 
the tarsal or metatarsal bones, which are not present in this 
case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5171, 5283 
(2004).

Noting the medical evidence in this case of post-surgical 
scarring associated with the veteran's right and left hallux 
rigidus, the Board has considered whether separate 
evaluations are warranted for these features.  While the 
evaluation of the same disability manifestations under 
various diagnoses is prohibited, see 38 C.F.R. § 4.14 (2004), 
separate evaluations are warranted for different disability 
manifestations, even when all are associated with the same 
service-connected injury or disease, provided that the 
symptomatology of one problem does not duplicate or overlap 
with that of another.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); see also 38 C.F.R. § 4.25(b) (2004).  The Board 
finds, however, that neither the lay nor the medical evidence 
in this case identifies any symptomatology separate and 
distinct from hallux rigidus indicative of a disability of 
the skin.  Medical assessments of record disclose that the 
scars from the hallux rigidus surgeries are well healed and 
asymptomatic.  The veteran's account of his hallux rigidus 
disabilities has not claimed a skin problem separate and 
apart from the veteran's great toe disabilities.  In finding 
that a separate evaluation for a skin disability is not 
warranted in this case, the Board has considered both the 
2002 amendments to the rating criteria pertaining to scars 
and other disabilities of the skin, see 67 Fed. Reg. 49,950 
(July 31, 2002), and the rating criteria as they existed 
prior to the amendments, as both are potentially applicable 
in this case.  VAOPGCPREC 3-2000.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected great toe 
disabilities standing alone present an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004); Bagwell v. Brown, 9 Vet. App. 337, 338- 
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization or missed work, due 
solely to the veteran's service-connected bilateral great toe 
disabilities as to render impractical the application of the 
regular schedular standards.  The regular schedular standards 
and the assigned 20 percent ratings, adequately compensate 
the veteran for any adverse impact caused by his great toe 
disabilities.  

In light of the foregoing, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.




ORDER

A 20 percent rating for residuals of a post-operative Keller 
bunionectomy with hallux rigidus of the great toe on the 
right foot is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

A 20 percent rating for residuals of a post-operative 
bunionectomy and hallux rigidus of the great toe on the left 
foot is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


